J-S33028-22



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RASSAHN ALAN WRIGHT                        :
                                               :
                       Appellant               :   No. 1377 EDA 2022


          Appeal from the Judgment of Sentence Entered April 1, 2022,
               in the Court of Common Pleas of Chester County,
             Criminal Division at No(s): CP-15-CR-0003542-2020.


BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED DECEMBER 19, 2022

        Rassahn Alan Wright appeals from the judgment of sentence imposed

after he pled guilty to simple assault.1 Additionally, Wright’s counsel filed a

petition to withdraw representation and an accompanying brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Upon review, we grant counsel’s

petition and affirm the judgment of sentence.

        The trial court summarized the facts and procedural history as follows:

        On September 21, 2020, at approximately 1:59 p.m., a patrolman
        employed by the Phoenixville Borough in Chester County
        responded to a report of a motor vehicle accident near the Sunoco
        gas station on Nutt Road. The female driver of the striking vehicle
____________________________________________



1   75 Pa.C.S.A. § 3802(d)(1)(i).
J-S33028-22


       showed obvious signs of being under the influence of a controlled
       substance and was placed under arrest. [Wright] was found
       asleep in the front passenger seat of the striking vehicle. After
       being awoken, the patrolman attempted to initiate his
       investigation and observed [Wright] attempting to conceal a small
       bag of suspected marijuana. He also displayed signs of being
       under the influence of a controlled substance and was detained in
       handcuffs pending further investigation. [Wright] subsequently
       became physically and verbally aggressive and kicked an EMT,
       who had responded to the scene, three times. [Wright] was
       placed under arrest for Public Drunkenness. A search incident to
       arrest found [Wright] in possession of a Crown Royal bag
       containing three clear bags of suspected marijuana. As a result
       of both the driver and passenger of the striking car being placed
       under arrest, the vehicle was processed for towing. In searching
       the vehicle’s trunk, officers located men’s clothing, [Wright’s]
       fishing license, his employee identification card, and a second
       [Crown Royal] bag that contained two additional clear bags of
       suspected marijuana.

Trial Court Opinion, 7/11/22, at 1-2. Wright was arrested and charged with

one count of aggravated assault, two counts of possession of a controlled

substance, two counts of possession of drug paraphernalia, one count of

simple assault, and one count of harassment.2

       On November 5, 2021, Wright pled guilty to simple assault; all other

charges were withdrawn. At the sentencing hearing, the victim and Wright

testified.   The court also received a statement from Wright’s partner and

mother of their special needs child. Additionally, the Commonwealth played

some of the video from an officer’s body camera that night. Wright requested

that another, earlier portion of it be played, but the court did not allow it. The


____________________________________________


218 Pa.C.S.A. § 2702(a)(3), 35 P.S. §§ 790-113-A-16 and A-32, 18 Pa.C.S.A.
§§ 2701(a)1) and 2709(a)(1).

                                           -2-
J-S33028-22



trial court sentenced Wright to 8 to 23 months’ incarceration. Wright filed a

post-sentence motion seeking modification of his sentence, which the court

denied.

      Wright filed this timely appeal. Counsel filed a petition to withdraw from

representation and an Anders brief with this Court. Wright did not retain

independent counsel or file a pro se response to the Anders brief.

      Before we may consider the issues raised in the Anders brief, we must

first consider counsel’s petition to withdraw from representation.           See

Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010) (holding

that, when presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw). Pursuant to Anders, when counsel believes an appeal is frivolous

and wishes to withdraw from representation, counsel must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points [counsel]
      deems worthy of this Court's attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).   In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief:




                                     -3-
J-S33028-22


      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.          Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      Here, counsel has complied with each of the requirements of Anders.

Counsel indicated that he reviewed the record and concluded that Wright’s

appeal is frivolous. Further, the Anders brief substantially comports with the

requirements set forth by our Supreme Court in Santiago. Finally, the record

included a copy of the letter that counsel sent to Wright stating counsel’s

intention to seek permission to withdraw and advising Wright of his right to

proceed pro se or retain new counsel and file additional claims. Accordingly,

as counsel has complied with the procedural requirements for withdrawing

from representation, we will conduct an independent review to determine

whether Wright appeal is wholly frivolous.




                                      -4-
J-S33028-22


     In the Anders brief, counsel asserts that the only issue Wright could

potentially raise is a challenge to the discretionary aspects of his sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010). This Court has explained that, to reach the merits of

a discretionary sentencing issue, we must conduct a four-part analysis to

determine:

     (1) whether the appeal is timely; (2) whether [a]ppellant
     preserved his issue; (3) whether [a]pellant's brief includes a
     concise statement of the reasons relied upon for allowance of
     appeal with respect to the discretionary aspects of sentence [in
     accordance with 2119(f)]; and (4) whether the concise statement
     raises a substantial question that the sentence is appropriate
     under the sentencing code. . . . [I]f the appeal satisfies each of
     these four requirements, we will then proceed to decide the
     substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

     Wright has satisfied the first three requirements under Colon.

Accordingly, we must determine whether he has raised a substantial question.

     In the 2119(f) statement, counsel asserts that the only substantial

question that could be raised is that the trial court’s sentence was excessive

and failed to consider mitigating factors. Anders Brief at 14. We have held

that an argument that a sentence was excessive in conjunction with the

assertion that the trial court failed to consider mitigating factors raises a

substantial question. Commonwealth v. Caldwell, 117 A.3d 763, 769-70



                                    -5-
J-S33028-22



(Pa. Super. 2015) (en banc). Therefore, we will review Wright’s sentencing

claim.

      Our standard of review of a sentencing claim is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      Additionally, where a sentence is within the standard range of the

guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code. Commonwealth v. Hill, 210 A.3d 1104, 1117 (Pa. Super.

2019) (internal quotations and citation omitted). As such, we must affirm

unless “application of the guidelines would be clearly unreasonable.”       42

Pa.C.S.A. § 9781(c)(2).

      Wright claims that the trial court abused its discretion and imposed an

excessive sentence by failing to consider relevant mitigating factors.      In

particular, he argues that the court did not consider his: lack of a violent

record, employment at two jobs, special needs child, injured leg requiring

rehabilitation, and efforts to turn his life around. Wright further argues that

the trial court should have viewed the entire video from the officer’s body

camera which would have provided additional mitigating evidence. Anders




                                     -6-
J-S33028-22



Brief at 16. Considering these factors, Wright maintains that the trial court

should have imposed a sentence in the mitigated range.

      In sentencing Wright, we first note that the trial court had a pre-

sentence investigation report and reviewed it. N.T., 4/1/22, at 22. “[W]here

the trial court is informed by a pre-sentence report, it is presumed that the

court is aware of all appropriate sentencing factors and considerations, and

that where the court has been so informed, its discretion should not be

disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super.

2009) (citation omitted).

      Additionally, the trial court was informed that, based upon a prior record

score of 5 and an offense gravity score of 3, the sentencing guidelines

recommended a standard range, minimum sentence of 6 to 12 months’

incarceration. Id. at 2, 22. The court imposed a minimum sentence near the

lower end of this range.      As such, we presume Wright’s sentence was

appropriate.

      Notwithstanding this, our review of the record shows that the trial court

considered multiple factors when it sentenced Wright, including mitigating

ones. At the hearing, Wright told the court about his business with his father

and his clothing line. He asked the court for leniency because of his daughter’s

special needs. Wright’s partner and mother of their daughter gave a written

statement to the court about how Wright provided and cared for their child.

      However, the court also heard from the EMS worker who was trying to

help Wright when Wright attacked him. The worker explained how the attack

                                     -7-
J-S33028-22



impacted him and the ongoing concern he had for his safety at work since

then. This resonated with the court.

       The court acknowledged that Wright had not previously committed

crimes of violence, but noted he had a “very extensive criminal history.” It

further noted that many of these crimes involved drugs and alcohol and

concluded that Wright has a drug and alcohol problem. And, although Wright

was afforded treatment multiple times in the past, he failed to take advantage

of these opportunities and better himself. As such, the court determined that

Wright’s rehabilitative needs could not be satisfied in the community.

Significantly, the court emphasized Wright’s need to begin a life of recovery

so that he could be a good father to his daughter.      The court specifically

recognized Wright’s concern for his daughter and how important she was to

him. However, taking everything into consideration, the trial court imposed a

sentence of incarceration within the standard range. Id. at 19-25.

       Based upon our review of the sentencing transcript, it is evident that

the trial court thoughtfully weighed all the relevant factors in this case.3 On

appeal, “[w]e cannot re-weigh the sentencing factors and impose our

judgment in place of the sentencing court.” Commonwealth v. Macias, 968

A.2d 773, 778 (Pa. Super. 2009). We conclude that the trial court did not

abuse its discretion in sentencing Wright.
____________________________________________


3 Wright’s argument that the trial court should have reviewed the beginning
of the body camera video does not change this conclusion. Because Wright
was passed out during that portion of the video, it could not have offered any
information relevant to his sentence. See N.T., 4/1/22, at 20-21.

                                           -8-
J-S33028-22



        For the foregoing reasons, we conclude that Wright’s issue is wholly

frivolous.   Furthermore, as required by Anders, we have independently

reviewed the record to determine whether there are any non-frivolous issues

present in this case. Our review of the record disclosed no other non-frivolous

issues that Watts could raise that counsel overlooked.        See Dempster,

supra.

        Having concluded that there are no non-frivolous issues, we grant

counsel’s petition to withdraw, and affirm the judgment of sentence.

        Petition to withdraw as counsel granted.       Judgment of sentence

affirmed.

        Judge King did not participate in the consideration or decision of this

case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2022




                                      -9-